Case 19-12483   Doc 38    Filed 02/12/20 Entered 02/13/20 00:25:43   Desc Imaged
                         Certificate of Notice Page 1 of 3
Case 19-12483      Doc 38      Filed 02/12/20 Entered 02/13/20 00:25:43   Desc Imaged
                              Certificate of Notice Page 2 of 3


  Parties to be Served:

  All Parties on the Matrix
          Case 19-12483            Doc 38       Filed 02/12/20 Entered 02/13/20 00:25:43                         Desc Imaged
                                               Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Western District of Tennessee
In re:                                                                                                     Case No. 19-12483-jlc
Nathan Replogle                                                                                            Chapter 7
Betty Replogle
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0651-1                  User: melissa                      Page 1 of 1                          Date Rcvd: Feb 10, 2020
                                      Form ID: pdford02                  Total Noticed: 12


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 12, 2020.
db/jdb         +Nathan Replogle,   Betty Replogle,    P.O. Box 338,    Henry, TN 38231-0338
cr             +Centennial Bank,   PO Box 548,    McKenzie, TN 38201-0548
cr             +FirstBank,   Trish Brasher,    PO Box 388,    Lexington, TN 38351-0388
cr             +Tennessee Business and Industrial Development Corp,     131 Indian Lake Road,   Ste 201,
                 Hendersonville, TN 37075-3884
33339526       +First Bank,   1068 Mineral Wells Ave.,     Paris, TN 38242-4904
33339527       +Henry County Circuit Court,    101 E Washington St.,    #201,   Paris, TN 38242-4016
33339529       +Spragins, Barnett, & Cobb,   312 E. Lafayette St.,     Jackson, TN 38301-6220
33339530       +TN BIDCO,   2550 Meridien Blvd,    Franklin, TN 37067-6379
33378891       +Tennessee Business and Industrial,    Development Corporation,    SPRAGINS, BARNETT & COBB, PLC,
                 312 EAST Lafayette Street,    Jackson, TN 38301-6220

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
33406786       +E-mail/Text: kbhlaw@bellsouth.net Feb 11 2020 03:05:47      Centennial Bank,
                 c/o Stephen L. Hughes,   Kizer, Bonds, Hughes & Bowen, PLLC,    P.O. Box 320,
                 Milan, TN 38358-0320
33348672        E-mail/Text: lwilliams@raineykizer.com Feb 11 2020 03:08:07      FirstBank,    c/o Laura Williams,
                 RAINEY, KIZER, REVIERE & BELL PLC,   POB 1147,   Jackson TN 38302-1147
33339528       +E-mail/Text: lwilliams@raineykizer.com Feb 11 2020 03:08:07      Laura Williams,
                 Rainey, Kizer, Reviere & Bell,   P.O. Box 1147,   Jackson, TN 38302-1147
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 12, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 10, 2020 at the address(es) listed below:
              Laura A. Williams    on behalf of Creditor    FirstBank lwilliams@raineykizer.com
              Marianna Williams     marianna@ashleyarnold.com, TN46@ecfcbis.com
              Marianna Williams     on behalf of Trustee Marianna Williams marianna@ashleyarnold.com,
               TN46@ecfcbis.com
              Stephen L. Hughes    on behalf of Creditor    Centennial Bank hughes@kbhblaw.com
              T. Verner Smith    on behalf of Joint Debtor Betty Replogle bankruptcy@vernersmith.com
              T. Verner Smith    on behalf of Debtor Nathan Replogle bankruptcy@vernersmith.com
              U.S. Trustee    ustpregion08.me.ecf@usdoj.gov
              William J. Hardegree    on behalf of Creditor    Tennessee Business and Industrial Development
               Corporation wjh@spraginslaw.com, aac@spraginslaw.com
                                                                                               TOTAL: 8
